Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed 6/23/2021.
Allowable Subject Matter
Claims 1-3, 5-7, 9-14, 17-20, 22-23 and 26-27 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 12, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the combination of following limitations:
determining specific attribute data of people flow entering and leaving the target scene, wherein, the specific attribute data includes at least a target number of people, among the detected people, which enters and leaves the target scene at the same time, wherein the people entering and leaving the target scene at the same time indicates n persons in the people enters the target scene and at the exact moment m persons in the people leaves the target scene, wherein n is larger than or equal to 0, m is larger than or equal to 0, and the sum of n and m is equal to the target number of people; 
performing an operation of acquiring people flow information about the target scene, wherein, the operation of acquiring people flow information about the target scene includes at least: selecting, from a plurality of first-type counting modules, a first-type counting module corresponding to a predetermined number range of people within which the target number falls, and increasing a count value of the first-type counting module by 1, wherein each of the first- type counting modules corresponds to one of predetermined number ranges of people.
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ito discloses a “people counting device and people counting method.”  US Pub. 2016/0055645.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154